Citation Nr: 0023519	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1989, 
and further active service in Southwest Asia during the 
Persian Gulf War from June 16, 1991 to December 11, 1991.

The above-cited matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.

The veteran's appeal initially included the matter of whether 
a reduction from 10 percent to zero percent was proper for 
his service-connected left knee disability.  In a rating 
decision dated in December 1998, of which the veteran was 
informed in January 1999, such proposed reduction was not 
accomplished; rather, the 10 percent evaluation assigned to 
the veteran's left knee disability was preserved.  Thus, that 
rating decision represented a full grant of the benefit 
sought, i.e. nonreduction of the assigned 10 percent 
evaluation, and there is no case or controversy before the 
Board relevant to the veteran's left knee disability.  See, 
e.g. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
However, from a review of the veteran's November 1997 hearing 
testimony it is unclear whether he is now seeking an 
increased evaluation for his left knee disability.  Such 
matter has not been procedurally prepared or certified for 
appellate review, and is accordingly referred to the RO for 
any action deemed appropriate.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In a rating decision dated in August 1999, the RO denied 
service connection for disabilities claimed as due to Persian 
Gulf service and notified the veteran of such determination 
by letter also dated in August 1999.  To the Board's 
knowledge, the veteran did not file a notice of disagreement 
as to such matters and they are accordingly not within the 
Board's jurisdiction at this time.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).



FINDING OF FACT

The record contains a diagnosis of PTSD, that has been 
related by a competent professional to an in-service stressor 
as reported by the veteran.


CONCLUSION OF LAW

The claim of entitlement to PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's first period of service was entirely in 
peacetime.  He was recalled to duty for the period June 16 to 
December 11, 1991, and was stationed in Southwest Asia from 
June 25, 1991 to November 18, 1991.  His military 
occupational specialty during that time was power generation 
equipment repairer.  He was assigned to the 164th Maintenance 
Company, under the 442nd Personnel Service Center.  On August 
29, 1991, the veteran assisted in the recovery of one 2 1/2-ton 
truck and one commercial flatbed carrier, and with the 
recovery of several commercial containers.  The file contains 
a letter of appreciation for such service, noting that 
participants accomplished their task over two days.  At 
discharge the veteran complained of difficulty sleeping; 
insomnia was noted for which the veteran was not taking 
medications.  He denied having or having had nervous trouble, 
depression or worry.

The claims file contains a VA medical record dated in January 
1996.  That report includes note of the veteran's "rather 
traumatic childhood" during which the veteran's mother 
committed suicide in the veteran's presence when he was two 
years old and a stepmother committed suicide in his presence 
when he was 14 years old.  The veteran complained of feeling 
upset pulling dead bodies of American soldiers out of 
abandoned vehicles while in Desert Storm.  He reported that 
the bodies had been there for weeks and months.  It was noted 
that he was unable to give a clear explanation as to how that 
had occurred, but indicated that his friends also saw them.

The veteran complained of irritability, anger outbursts, 
hypervigilance, headaches, insomnia, disinterest, lack of 
emotional responses and intrusive memories.  He reported the 
onset of such symptoms upon his return from Saudi Arabia and 
attributed them both to his experiences in Desert Storm and 
to his traumatic childhood.  The examiner noted that the 
veteran's affect seems indifferent more than anxious or 
depressed.  The impression was PTSD related to both war and 
childhood traumas and that avoidance and numbing dominated 
the clinical picture.  Also diagnosed was associated 
dysthymia.  Thereafter, the veteran participated in a pre-
treatment discovery therapy group.  A May 1996 progress note 
indicates that a childhood trauma group was recommended, with 
potential recommendation for a regular intensive trauma group 
thereafter.

In a statement received in October 1996 the veteran generally 
complained of problems to include sleeping difficulty he 
related to Persian Gulf service.

In November 1996, the veteran presented for a VA general 
medical examination.  He reported military service in the 
Persian Gulf and stated that he was stationed 16 miles away 
from the main troops with the mission to keep secure 
supplies.  The examiner included a note that PTSD was 
diagnosed in January 1996 by the program director of the PTSD 
Program at the Albuquerque VA Medical Center.  The examiner 
noted such was based on file review and stated that the 
veteran did not mention it in the history-taking portion of 
the examination.  The veteran gave a history that included 
the use of illegal substances in high school, as well as a 
history of being an alcoholic, with cessation of alcohol use 
in 1989.  His mood and affect were within normal limits to 
psychiatric testing.  

The claims file contains lay statements relating a change in 
the veteran's health, to include depression, since his return 
from service.  In a statement received in January 1997, the 
veteran complained of stress in his family life, a loss of 
interest, sleeping problems and being emotionally "empty" 
since the Persian Gulf.  In a statement received in August 
1997 he identified seeing dead bodies in service while 
performing maintenance type duties on vehicles, to include in 
a 577 track vehicle that he had to clean.  He also reported 
having had to shoot two people who tried to "get in my 
boundries (sic)."

In November 1997, the veteran testified before an RO Hearing 
Officer.  The veteran again stated that during service, while 
cleaning a 577 track vehicle in Saudi Arabia in or around 
October 1991, he had found dead bodies.  He identified the 
names of individuals who had been with him at the time.  He 
also reported that one night in or around July or August 1991 
he shot an enemy who had infiltrated his compound.  
Transcript at 4-6.  

In April 1998, the United States Center for Research of Unit 
Records (USASCRUR) provided the RO with excerpts from the 
"Logger News", a publication that chronicled the 22nd 
Support Command the higher headquarters of the 164th 
Maintenance Company and that documents the presence of wash 
points where vehicles were cleaned.  The USASCRUR was unable 
to document that the veteran found body parts while washing 
vehicles.  The "Logger News" includes note that support 
groups, such as the veteran's repaired vehicles and 
equipment, supplied and issued petroleum products, 
coordinated convoy movements, operated recreational 
facilities, and maintained the safety and security of 
personnel and facilities.  The USASCRUR also enclosed a 
chronology of the 22nd Support Command.  

Analysis

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating the disability was in fact incurred 
or aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 
64 Fed. Reg. 117 (June 18, 1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  Once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 
38 U.S.C.A. § 5107(a) to assist the claimant in developing 
the facts pertinent to the claim.  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
veteran has presented evidence that the claim is well 
grounded.  Generally, in order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). 

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

On the facts of this case, the Board finds that the veteran 
has satisfied his initial burden of submitting a well-
grounded PTSD claim because the record contains medical 
evidence showing a diagnosis of PTSD that a competent 
professional has, in part, related to the veteran's history 
of seeing dead body parts while cleaning vehicles during 
Persian Gulf service.  The veteran's reported history is 
presumed credible for the purpose of establishing a well-
grounded claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Based on the above, the veteran's claim is well grounded and 
VA has a duty to assist him in the development of the claim 
by obtaining relevant records which could possibly 
substantiate the claim and/or by conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  Accordingly, this matter 
is further discussed in the remand where additionally 
indicated development is set out.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded; to that extent only the claim is granted.


REMAND

The Court, in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1999), as determined through recognized military citations 
or other service department evidence.  In other words, a 
veteran's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
However, the Court has held that the phrase "other 
supportive evidence" serves to provide "an almost unlimited 
field of potential evidence."  Gaines v. West, 11 Vet. App. 
353 (1998). 

The Board here notes that at the time of his November 1997 
hearing, the veteran identified the names of two individuals 
who were purportedly with him on duty on one occasion where 
he claims to have had to clean dead bodies/body parts out of 
a service vehicle.  The Court has held that a Hearing 
Officer's duty includes suggesting the submission of evidence 
"which the appellant may have overlooked and which would be 
of advantage to the appellant's position."  
38 C.F.R. § 3.103(c)(2); Costantino v. West, 12 Vet. App. 517 
(1999; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

It does not appear that either the Hearing Officer, or the RO 
via any statement of the case or other correspondence, 
advised the veteran of the probative value of lay statements 
supporting the claimed incident.  As such lay statements 
could lend support to the veteran's claimed experience, 
remand to afford him opportunity to submit such ensures that 
due process requirements have been met.

Moreover, the Board notes that the VA general examination in 
November 1996 did not in fact include specific psychiatric 
testing or detailed clinical psychiatric findings; rather, 
the examiner noted the January 1996 outpatient clinic 
conclusions in his impressions.  The January 1996 outpatient 
examiner related PTSD both to the veteran's reported stressor 
during Persian Gulf service and to his multiple childhood 
traumas.  Thus, a comprehensive examination based on 
consideration of a longitudinal history and with 
consideration of stressors that have been verified would be 
probative of this claim.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him further opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment and any other 
identifying detail.  The RO should, in 
any case, advise the veteran of the 
probative value of submitting lay 
statements from witnesses who can provide 
credible supporting evidence for his 
report of encountering dead bodies or 
body parts while cleaning vehicles in 
Saudi Arabia, and afford him the 
appropriate time, and assistance if 
indicated, to obtain such.  

2.  The RO should insure that all VA and 
private records of psychiatric treatment 
are associated with the claims folder.

3.  The RO should review evidence 
obtained pursuant to the above and 
determine if further stressor development 
is indicated and, if so, conduct such 
accordingly.

4.  Following the above, if the RO 
determines that there is supporting 
evidence for any inservice stressor, the 
veteran should be afforded a psychiatric 
examination by a panel of board-certified 
psychiatrists, if available.  The claims 
file must be reviewed prior to the 
examination.  The panel should determine 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If the examiners 
determine a diagnosis of PTSD is 
warranted, they should specify the 
stressor(s) supporting that diagnosis.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that any examination 
requested in conjunction with this remand is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

